REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “calculates a. candidate of a redundancy-degree of an erasure-correction code to be applied to the delivery' data as a second redundancy-degree candidate, based on the congestion-degree of the wireless communication channel around a current position of the wireless communication device” among other things, are non-obvious over the prior art. The closest prior art Wang  teaches FEC encoding unit  uses an erasure error correcting code, such as a Reed-Solomon code, to perform redundant encoding... the packet loss ratio is used in a determining process of the redundancy-and-packet-size determining unit   (Kure; [0044-0053]). This is different from the present invention in that in the present invention, calculates a. candidate of a redundancy-degree of an erasure-correction code to be applied to the delivery' data as a second redundancy-degree candidate, based on the congestion-degree of the wireless communication channel around a current position of the wireless communication device and therefore when combined with the rest of the limitations of the claims is non-obvious and allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




















CORRESPONDENCE INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416